PER CURIAM: *
The attorney appointed to represent Ernest Lee McCarty has moved for leave to *406withdraw and has filed briefs in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). McCarty has filed a response. We have reviewed counsel’s briefs and the relevant portions of the record reflected therein, as well as McCarty’s response. We concur with counsel’s assessment that the appeals present no nonfrivolous issue for appellate review. Accordingly, counsel’s motions for leave to withdraw are GRANTED, counsel is excused from further responsibilities herein, and the APPEALS ARE DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *406published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.